Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1974, which denied claimant’s application to reopen and reconsider the board’s prior decision filed June 21, 1974 which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. The board’s original decision of June 21, 1974 was appealed and, by decision dated December 6, 1974 (Matter of Cruz [Levine], 48 AD2d 1010), this court granted a motion to dismiss that appeal. Claimant now seeks to reopen and review the prior decision of the board. Such an application is addressed to the discretion of the board (Matter of Dixon [Levine], 41 AD2d 868). No new evidence was submitted on the application to reopen and there is substantial evidence to support the board’s original determination. Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.